DETAILED ACTION
	This Office action is in response to the filings of 16 October 2020.  Claims 1-7 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application assumes a priority date of 19 April 2018.  The cited prior art fails to explicitly disclose the limitations of independent claims 1, 6, and 7.  As a result, claims 1-7 are allowed.
Independent claims 1, 6, and 7 are directed towards the display of operation buttons on an operation panel used to control a plurality of instruments used in a procedure.  The operation buttons are registered in advance (i.e., designated) with display conditions that, when met, result in the display of the relevant operation buttons on the operation panel.  Operation states of the instruments are compared to the registered conditions.  Failure to satisfy the registered operation state conditions results in a failure to display the relevant operation buttons.  Operation states are acquired for instruments to be used “in a procedure”.
The cited prior art generally relates to graphical user interfaces for controlling a plurality of devices at a single access point.  For example, Putrevu et al. (US Patent 
Sasaki (US Publication 2018/0348968) discloses a graphical user interface for control of a plurality of devices, including an aggregation of elements into a single custom interface (see Fig. 4, ¶ 0062-0063) for controlling a plurality of instruments on one screen.  However, such aggregation is manual.  The user selects the buttons for display, as opposed to the meeting the required operations state conditions, as claimed.
Hanuschik et al. (US Publication 2017/0172674; “Hanuschik”) discloses a graphical interface for use in medical procedures in which multiple devices may be configured for user control (see Figs. 4 and 8, and ¶ 0043-0044).  Guided setup of the devices allows for user control of the devices through the graphical user interface.  However, Hanuschik is silent with respect to any predetermined operation state conditions that must be met prior to display and any comparison of current operation state conditions with predetermined operation state conditions.
As a result, the cited prior art fails to explicitly disclose the limitations of independent claims 1, 6, and 7, and claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145